Citation Nr: 1142876	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  11-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to October 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that, in pertinent part, denied service connection for PTSD, anxiety, and depression.

The Board notes that the March 2010 rating decision originally characterized the Veteran's psychological diagnoses as separate claims.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

The Veteran had an informal conference with a Decision Review Officer (DRO) in December 2010.  Thereafter, in July 2011, he testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted; specifically, in order for the Veteran to be afforded a VA examination and for the RO to obtain the Veteran's Social Security Administration records.

During his July 2011 hearing, the Veteran indicated that immediately prior to his discharge from service, he had undergone a Court Martial and had been imprisoned for stealing six soda bottles out of the garbage.  He stated that when he was imprisoned he was beaten with a piece of soap that was in a sock, and that every three days he was beaten, raped, and molested.  He added that the only person he told about the beatings was the Chaplain, and that he had never told anyone about the rapes or molestation.  He noted that he was discharged from service because of his mental problems.

A careful review of the Veteran's service personnel records reveals that the Veteran had been involved in numerous proceedings under the Uniform Code of Military Justice (UCMJ).  In September 1966, he was found in violation of UCMJ Article 92 for violating a lawful order to not operate a motor vehicle without a valid operator's license.  In November 1966, he was found to have disobeyed an order of failing to report to the Charge of Quarter (CQ) to sign in every hour as ordered by the Battery Commander.  In December 1966, he was convicted of stealing two cases of soda bottles, disobeying direct orders, and being derelict in performance of his duties; he was sentenced to hard labor without confinement and monetary restitution.  In August 1967, he violated regulations by exceeding weekend pass limitations of 175 miles from Ft. Hood, and he was sentenced to restrictions for 14 days with duty limitations and extra duty for 14 days.  In September 1967, he was found guilty of breaking restrictions and sentenced to confined hard labor for 30 days.  He was then discharged in October 1967.  A mental hygiene consultation report shows that he was intentionally shirking his duties, insubordinate, and as a result of behavior rendering him repeatedly subject to punitive action was found unsuitable for military behavior.

The Veteran was afforded a VA examination in May 2011.  While a diagnosis of  PTSD was provided, a diagnosis of major depressive disorder and cognitive disorder, not otherwise specified, was also provided.  The examiner did not address whether the major depressive disorder or cognitive disorder was manifested as a result of the Veteran's period of active service, to include whether his behavioral issues were manifestations of any such disorder.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of all his diagnosed psychiatric disabilities.

In addition, the Board notes that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) .  Thus, the Board finds that the RO must send the Veteran the appropriate VCAA notice that deals with PTSD based upon sexual assault. 

During his July 2011 hearing, the Veteran also indicated that he was currently receiving Social Security Administration disability benefits as a result of his psychiatric disorders.  However, there is no copy of the decision to grant or deny Social Security Administration disability benefits or the complete records upon which that decision was based in the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to Social Security Administration disability benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, such records must be obtained and associated with the Veteran's claims file.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should send an updated VCAA notice letter specifically notifying the Veteran of the evidence yet needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD, claimed as due to in-service personal assault/sexual trauma, and of what part of such evidence he should obtain, and what part the RO/AMC will yet attempt to obtain on his behalf, including VA records.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Such letter should notify the Veteran that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

2.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

3.  The RO/AMC shall obtain a copy of the decision to grant or deny Social Security Administration disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to ascertain the precise nature and etiology of his acquired psychiatric disorders including depression, anxiety, cognitive disorder , and PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  The examiner shall discuss the Veteran's documented medical history and any assertions regarding whether his psychiatric disorder is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to identify the Veteran's current psychiatric diagnoses.  For each diagnosed psychiatric disorder, the examiner must opine whether such disorder is at least likely as not related to the Veteran's period of active service.  The examiner is also request to opine as to whether it is at least as likely as not that the Veteran's behavioral problems exhibited during service were a manifestation of any of his currently diagnosed psychiatric disorders.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  In rendering an opinion, the VA examiner shall discuss all opinions of record.  A complete rationale for all opinions expressed is required.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

